WM. WRIGLEY JR. COMPANY

STOCK OPTION PROGRAM

(As Amended and Restated Effective January 1, 2008)

Incorporated into and adopted under the Wm. Wrigley Jr. Company

1997 Management Incentive Plan, 2007 Management Incentive Plan, and any

successor thereto

The purpose of these General Provisions (the "General Provisions") is to set
forth certain provisions which shall be deemed a part of, and to govern, options
to purchase shares of the Common Stock, without par value (the "Common Stock"),
of Wm. Wrigley Jr. Company, a Delaware corporation (the "Company"), granted by
the Company on or after March 4, 1997 under the provisions of the Wm. Wrigley
Jr. Company 1997 Management Incentive Plan, as amended, the 2007 Management
Incentive Plan, as amended, or any successor thereto (the "Plan"), unless
otherwise provided in the Option Agreement (as hereinafter defined) evidencing
any such option or options.

1. Form of Stock Option Grant. Each stock option ("Option") shall be in writing
(an "Option Agreement") and shall specify (i) the name of the recipient of the
Option (the "Optionee"), (ii) the number of shares of Common Stock subject to
such Option, and (iii) the terms applicable to the exercise of such Option,
including the exercise price, any restrictions applicable to such exercise and
the expiration date (the "Expiration Date") for such exercise.

2. Time and Manner of Exercise.

2.1. Exercise of Option. (a) Except as otherwise provided herein, an Option
shall become exercisable as in the Option Agreement.

(b) If an Optionee's employment by the Company terminates by reason of
Retirement or Disability, then after the date of such Retirement or Disability,
such Optionee's Option shall, notwithstanding Section 2.1 (a) hereof, continue
to vest and become exercisable pursuant to the terms and conditions of the
Option as set forth in the Option Agreement with respect to any Options
remaining subject to such Option as of such date and may be exercised by such
Optionee or his or her Legal Representative or Permitted Transferees, as the
case may be, until the Expiration Date.

(c) If an Optionee's employment by the Company terminates by reason of the
Optionee's death, then the Option may be exercised by such Optionee's Legal
Representative or Permitted Transferees, as the case may be, until 11:59 p.m.



--------------------------------------------------------------------------------

(Chicago time) on the first anniversary of the date of death.

(d) If an Optionee's employment is terminated by the Company with or without
cause or by voluntary action of such Optionee (other than Retirement), such
Optionee's Option shall expire on the effective date of such termination of
employment and shall not thereafter be exercisable.

2.2. Method of Exercise. Subject to the limitations set forth in the Option
Agreement and this Program, the Optionee may exercise an Option:

(a) by giving written notice to the Company or its designated representative
specifying the number of whole shares of Common Stock to be purchased and
accompanied by payment therefor in full (or arrangement made for such payment to
the Company's satisfaction) (1) in cash, (2) by delivery of previously owned
whole shares of Common Stock (which such Optionee has held for at least six
months prior to the delivery of such shares or which such Optionee purchased on
the open market and for which such Optionee has good title, free and clear of
all liens and encumbrances) having an aggregate Fair Market Value, determined as
of the date of exercise, equal to the aggregate purchase price payable pursuant
to such Option by reason of such exercise, (3) in cash by a broker-dealer
acceptable to the Company to whom such Optionee has submitted all irrevocable
notice of exercise or (4) a combination of (l) and (2), and

(b) by executing such documents as the Company may reasonably request.

The Company shall have sole discretion to disapprove of an election pursuant to
any of subclauses (2) through (4) of clause (a) of this Section 2.2. Any
fraction of a share of Common Stock, which would be required to pay such
purchase price, shall be disregarded and the remaining amount due shall be paid
in cash by the Optionee. No certificate representing a share of Common Stock
shall be delivered until the full purchase price therefor has been paid.

2.3. Termination of Option. (a) In no event may an Option be exercised after it
terminates as set forth in this Section 2.3. An Option shall terminate, to the
extent not exercised pursuant to Section 2.2 or earlier terminated pursuant to
Section 2.1, on the Expiration Date stated in the Option Agreement.

3. Additional Terms and Conditions of Options.

3.1 Limited Transferability of Options. Except as may otherwise be permitted by
the Plan or authorized in accordance with the terms of the Plan, an Option may
be transferred by the Optionee (1) by will, (2) the laws of descent and
distribution, (3) pursuant to beneficiary designation procedures approved by the
Company, or (4) pursuant to a distribution duly ordered by a court of competent

 

- 2 -



--------------------------------------------------------------------------------

jurisdiction in connection with a divorce or dissolution proceeding. Except to
the extent permitted by the foregoing sentence, during the Optionee's lifetime
such Optionee’s Option is exercisable only by the Optionee, his or her Legal
Representative or proper transferee. Except to the extent permitted by the
foregoing, an Option may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt so to sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of an Option, such Option and all rights thereunder shall
immediately become null and void.

3.2. Withholding Taxes. (a) As a condition precedent to the delivery of shares
of Common Stock to the Optionee upon exercise of an Option, the Optionee shall,
upon request by the Company, pay to the Company or its designated representative
in addition to the purchase price of the shares, such amount of cash as the
Company may be required, under all applicable federal, state, local or other
laws or regulations, to withhold and pay over as income or other withholding
taxes (the "Required Tax Payments") with respect to such exercise of such
Option. If the Optionee shall fail to advance the Required Tax Payments after
request by the Company, the Company may, in its discretion, deduct any Required
Tax Payments from any amount then or thereafter payable by the Company to the
Optionee.

(b) The Optionee may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company pursuant to Section 3.2(a), (2) delivery to the Company of previously
owned whole shares of Common Stock (which the Optionee has held for at least six
months prior to the delivery of such shares or which the Optionee purchased on
the open market and for which the Optionee has good title, free and clear of all
liens and encumbrances) having an aggregate Fair Market Value, determined as of
the date the obligation to withhold or pay taxes first arises in connection with
such Optionee's Option (the "Tax Date"), equal to the Required Tax Payments,
(3) authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered to the Optionee upon exercise of such Option having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the
Required Tax Payments, (4) a cash payment by a broker-dealer acceptable to the
Company to whom the Optionee has submitted an irrevocable notice of exercise or
(5) any combination of (1), (2) and (3). The Company shall have sole discretion
to disapprove of an election pursuant to any of clauses (2) through (5). Shares
of Common Stock to be delivered or withheld may not have an aggregate Fair
Market Value in excess of the minimum amount of the Required Tax Payments. Any
fraction of a share of Common Stock, which would be required to satisfy any such
obligation, shall be disregarded and the remaining amount due shall be paid in
cash by the Optionee. No certificate representing a share of Common Stock shall
be delivered until the Required Tax Payments have been satisfied in full.

 

- 3 -



--------------------------------------------------------------------------------

3.3. Adjustment. The number and class of securities subject to an Option and the
purchase price per share shall be subject to adjustment as provided in
Section 1.6 of the Plan. If any such adjustment would result in a fractional
security being subject to such Option, the Company shall pay the Optionee, in
connection with the first exercise of such Option, in whole or in part,
occurring after such adjustment, an amount in cash determined by multiplying
(i) the fraction of such security (rounded to the nearest hundredth) by (ii) the
excess, if any, of (A) the Fair Market Value on the exercise date over (B) the
exercise price per share of such Option. The decision of the Committee regarding
any such adjustment shall be final, binding and conclusive.

3.4. Compliance with Applicable Law. Each Option is subject to the condition
that if the listing, registration or qualification of the shares subject to such
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the purchase or delivery of
shares hereunder, such Option may not be exercised, in whole or in part, unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent or approval.

3.5. Delivery of Certificates. Upon the exercise of an Option, in whole or in
part, the Company shall credit to a book-entry or other electronic account
maintained for the Optionee, or deliver or cause to be delivered one or more
certificates representing, the number of shares purchased against full payment
therefor. The Company shall pay all original issue or transfer taxes and all
fees and expenses incident to such delivery, except as otherwise provided in
Section 3.2.

3.6. Rights as a Stockholder. An Optionee shall not be entitled to any
privileges of ownership with respect to shares of Common Stock subject to an
Option unless and until purchased and credited to an account maintained for such
Optionee or delivered to such Optionee upon the exercise of such Option, in
whole or in part, and such Optionee becomes a stockholder of record with respect
to such shares; and such Optionee shall not be considered a stockholder of the
Company with respect to any such shares not so purchased and credited or
delivered.

3.7. Company to Reserve Shares. The Company shall at all times prior to the
expiration or termination of an Option reserve and keep available, either in its
treasury or out of its authorized but unissued shares of Common Stock, the full
number of shares subject to such Option from time to time.

3.8. Agreement Subject to the Plan. Each Option Agreement, and the Option
thereby granted, are subject to the provisions of the Plan, including, without

 

- 4 -



--------------------------------------------------------------------------------

limitation, Sections 1.11 and 11.3 of the Plan, and shall be interpreted in
accordance therewith.

4. Change in Control. (a) Notwithstanding any provision in the Plan or any
Option Agreement, in the event of a Change in Control, all outstanding Options
shall immediately become exercisable in full.

(b) "Change in Control" shall have the meaning as set forth in Section 11.2 of
the Plan.

5. Miscellaneous Provisions.

5.1. Meaning of Certain Terms. (a) As used herein, employment by the Company
shall include employment by a corporation, which is a "subsidiary corporation"
of the Company, as such term is defined in section 424 of the Code. References
in these General Provisions to sections of the Code shall be deemed to refer to
any successor section of the Code or any successor internal revenue law.

(b) As used herein, the terms defined elsewhere in these General Provisions
shall have the respective specified meanings and the following terms shall have
the following respective meanings:

"Committee" shall have the meaning specified in the Plan.

"Disability" shall have the meaning specified in any long-term disability plan
or arrangement maintained by the Company or, if no such plan or arrangement is
then in effect, as determined by the Committee.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Fair Market Value" means the closing transaction price of a share of Common
Stock, as reported on the New York Stock Exchange Composite Transactions on the
date of exercise or, if there shall be no reported transaction for such date, on
the next preceding date for which a transaction was reported.

"Legal Representative" shall include an executor, administrator, legal
representative, guardian or similar person.

"Permitted Transferee" shall include any transferee (i) pursuant to a transfer
permitted under the Plan or Section 3.1 of these General Provisions or
(ii) designated pursuant to beneficiary designation procedures approved by the
Company.

"Retirement" shall mean retirement from the employment of the Company (as
defined in Section 5.1(a) hereof) on or after attaining 55 years of age and
completing

 

- 5 -



--------------------------------------------------------------------------------

at least five years of employment with the Company.

5.2. Successors. These General Provisions shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of an Optionee, acquire any rights under such
Optionee's Option Agreement in accordance with such Option Agreement, these
General Provisions or the Plan.

5.3. Notices. All notices, requests or other communications provided for in an
Option Agreement shall be made, if to the Company, to Wm. Wrigley Jr. Company,
410 North Michigan Avenue, Chicago, Illinois 60611, Attention: Secretary, and if
to the Optionee under such Option Agreement, to the address for such Optionee
set forth in the records of the Company. All notices, requests or other
communications provided for in an Option Agreement shall be made in writing
either (a) by personal delivery to the party entitled thereto, (b) by facsimile
transmission with confirmation of receipt, (c) by mailing in the United States
mails to the last known address of the party entitled thereto or (d) by express
courier service. The notice, request or other communication shall be deemed to
be received upon personal delivery, upon confirmation of receipt of facsimile
transmission or upon receipt by the party entitled thereto if sent by United
States mail or express courier service; provided, however, that if a notice,
request or other communication is not received during regular business hours, it
shall be deemed to be received on the next succeeding business day of the
Company.

5.4. Governing Law. Each Option Agreement (including these General Provisions)
and all determinations made and actions taken pursuant thereto, to the extent
not governed by the laws of the United States, shall be governed by the laws of
the State of Delaware and construed in accordance therewith without giving
effect to principles of conflicts of laws.

 

- 6 -